Atkinson, J.
On separate trial under an indictment charging Paul Johnson and Lester Goodson with the murder of John Ridgdill Jr., by shooting him with a pistol, Paul Johnson was convicted and recommended to mercy. A motion for a new trial having been overruled, the movant excepted.
The fourth ground of the motion for a new trial, which complains of a refusal to declare a mistrial, is without merit. It was improper for the attorney for the codefendant not on trial to make the remark of which complaint is made, but such remark was not sufficient to require the grant of a mistrial, especially in view of the instructions by the judge to the jury at the.time of overruling the motion for a mistrial.
The sixth, seventh, and eighth grounds of the motion for a new trial relate to newly discovered evidence. The alleged newly discovered evidence was merely impeaching in character, and would not likly produce a different result on another trial.
The remaining grounds of the motion for a new trial are not expressly insisted upon in the briefs for the attorneys for the plaintiff in error, and will be treated as abandoned.

Judgment affirmed.


All the Justices concur.